
	
		I
		111th CONGRESS
		1st Session
		H. R. 1878
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Doyle) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish a health and education grant program related
		  to autism spectrum disorders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Autism Assistance Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The occurrence of autism spectrum disorders
			 (ASD) has increased during the past decade from an estimated one in 500 to an
			 estimated one in 150, according to data released by the Centers for Disease
			 Control and Prevention (CDC) in February 2007. CDC classified as suffering from
			 ASD children whose behaviors were consistent with the DSM–IV–TR criteria for
			 Autistic Disorder, Asperger’s Disorder, and Pervasive Developmental
			 Disorder—Not Otherwise Specified (PDD–NOS).
			(2)Autism is a
			 complex neurological disorder that affects an individual in the areas of social
			 interaction and communication. Because it is a spectrum disorder, it affects
			 each individual differently and to varying degrees of severity. People with
			 autism process and respond to information in unique ways. In some cases,
			 coexisting medical issues and aggressive or self-injurious behavior may be
			 present.
			(3)The increased
			 number of children diagnosed with autism is a growing and urgent concern for
			 families, healthcare professionals, and educators, as the health and education
			 systems struggle to respond to the needs of this population in a comprehensive
			 manner.
			(4)The prevalence of
			 autism in developing countries is also growing rapidly, and health and
			 education systems in these countries are particularly ill-equipped to deal with
			 these issues. Experts estimate, for example, that there are approximately
			 2,500,000 people with an autism spectrum disorder in China, and approximately
			 2,000,000 in India alone. A large number of these people are children, although
			 reliable statistics are difficult to come by.
			(5)Children with autism who receive intensive
			 and appropriate educational services before age five often make significant
			 functional improvements. In the United States, significant efforts are being
			 pursued to expand early diagnosis and the provision of these services. In a
			 report on the identification, evaluation and management of children with
			 autism, the American Academy of Pediatrics recommended in November 2007 that
			 all children should be screened for autism twice by the age of two, even if
			 they have no symptoms. Early screening and services for autism are sorely
			 lacking in most of the developing world. An opportunity exists to use United
			 States expertise to significantly aid children and families in developing
			 countries, for relatively small costs.
			3.Global Autism
			 Assistance Program
			(a)Establishment
			 and purposeThe Administrator
			 for the United States Agency for International Development shall establish and
			 administer a health and education grant program to be known as the
			 Global Autism Assistance Program to—
				(1)support activities
			 under subsection (c)(2) by nongovernmental organizations and other service
			 providers, including advocacy groups, focused on autism in developing
			 countries; and
				(2)establish a
			 teach the teachers program under subsection (d) to train health
			 and education professionals working with children with autism in developing
			 countries.
				(b)Designation of
			 eligible regionsNot later
			 than 120 days after the date of the enactment of this Act, the Administrator,
			 in consultation with knowledgeable autism organizations such as the World
			 Autism Organization, the Autism Society of America, and Autism Speaks, shall
			 designate not fewer than two regions in developing countries that are
			 determined to—
				(1)require assistance
			 in dealing with autism; and
				(2)have sufficient
			 familiarity with issues related to autism to make effective use of the Global
			 Autism Assistance Program.
				(c)Selection of
			 implementing NGO
				(1)In
			 generalNot later than 180
			 days after the designation of eligible regions pursuant to subsection (b), the
			 Administrator shall select and award a grant under this section to a
			 nongovernmental organization with experience in autism-related issues to
			 implement the Global Autism Assistance Program through selection and awarding
			 of grants to local service providers and advocacy groups focused on
			 autism.
				(2)ActivitiesA
			 local service provider or advocacy group that receives a grant under paragraph
			 (1) may use such grant to carry out any of the following activities (including,
			 as appropriate, the translation into local languages of relevant
			 English-language publications):
					(A)Education and
			 outreach to the publicUse
			 public service announcements and other public media to help the public become
			 more aware of the signs of autism so that children with autism can be diagnosed
			 and treated earlier.
					(B)Support to
			 familiesDevelopment of
			 resources for families, such as online web resource centers in local languages,
			 dissemination of materials to parents of newly diagnosed children, such as
			 information contained in the Centers for Disease Control and Prevention’s
			 publication entitled Learn the Signs, Act Early, or other
			 suitable alternatives, and dissemination of educational aids and guides to help
			 parents with their children’s development.
					(C)Support to
			 educational institutionsFunding for schools or other educational
			 institutions, focusing on teachers of the youngest students, and including the
			 distribution of equipment or of the materials referred to in subparagraph
			 (B).
					(D)Support to
			 clinics and medical centersProvision of funding to clinics and medical
			 centers with proven records in addressing autism to assist with operating
			 expenses, including personnel, equipment supplies, and facilities, development
			 of assessment testing for autism, and acquisition of specialized equipment,
			 such as augmentative communication devices.
					(3)Applications for
			 grants
					(A)Submission of
			 applicationsTo be eligible
			 to receive a grant from the implementing nongovernmental organization, a local
			 service provider or advocacy group shall submit to such implementing
			 nongovernmental organization an application at such time, in such manner, and
			 containing such information as such implementing nongovernmental organization
			 may require.
					(B)Establishment of
			 screening board
						(i)In
			 generalThe implementing
			 nongovernmental organization responsible for implementing the Global Autism
			 Assistance Program shall establish a screening board to be known as the
			 Project Advisory Board to review for content and appropriateness
			 applications from local service providers or advocacy groups submitted in
			 accordance with subparagraph (A).
						(ii)MembershipThe members of the Project Advisory Board
			 shall be appointed by the implementing nongovernmental organization, in
			 consultation with the Administrator, and in accordance with the following
			 provisions:
							(I)Each member shall
			 serve for a term of one year and each member may serve as many as three
			 consecutive terms.
							(II)A member of the Project Advisory Board may
			 continue to serve after the expiration of the term of such member until such
			 time as a successor is appointed.
							(III)Membership of the Project Advisory Board
			 shall include at least seven voting members who are members of autism advocacy
			 groups, professionals working with autism, or otherwise associated with the
			 autism community. Among the voting members of the Board shall be at least two
			 parents from different families of individuals with autism, one medical
			 professional working with autism, one teacher of individuals with autism, and
			 one individual who has autism. Efforts shall be made to include on the Project
			 Advisory Board individuals with experience working in the developing
			 world.
							(IV)Membership of the Project Advisory Board
			 shall include non-voting members as determined appropriate by the
			 Administrator.
							(V)Membership of the Project Advisory Board
			 shall be chosen so as to ensure objectivity and balance and to reduce the
			 potential for conflicts of interest.
							(4)Support and
			 assistanceThe implementing
			 nongovernmental organization shall provide, contract for, and coordinate
			 technical assistance in support of its mission in meeting the goals and
			 purposes of this Act.
				(d)Teach the
			 teachers
				(1)In
			 generalThe implementing
			 nongovernmental organization, acting on behalf of the Administrator, in
			 consultation with the Project Advisory Board, shall establish a program, to be
			 known as the Teach the Teachers Program, to—
					(A)identify health and education professionals
			 to receive specialized training for teaching and working with youth with
			 autism, including training conducted in two- or three-day workshops at
			 locations within one of the two regions designated pursuant to subsection (b);
			 and
					(B)conduct training
			 through two- or three-day biomedical conferences in the two regions designated
			 pursuant to subsection (b), including bringing medical and psychological
			 specialists from the United States to train and educate parents and health
			 professionals who deal with autism, including training related to biomedical
			 interventions that can affect autism, how nutrition and various metabolic
			 issues can impact behavior, the role of applied behavioral analysis, and
			 various occupational and speech therapies in fighting autism.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator $3,000,000 for each of fiscal years 2010 and 2011 and $4,000,000
			 for fiscal year 2012 to carry out this section.
			(f)Autism
			 definedFor purposes of this Act, the term autism
			 means all conditions consistent with autism spectrum disorders described in
			 section 2(1).
			
